Pursuant to the provisions of rule 1 of the Rules of Civil Practice, Earl Hawley, a practicing lawyer residing in the city of Poughkeepsie, County of Dutchess, New York, is hereby appointed a member of the Committee on Character and Fitness of applicants for admission to the Bar in and for the Ninth Judicial District, in place of William A. Mulvey, deceased; such appointment to take effect on January 24, 1949, and to continue during the pleasure of the court. Present — Nolan, P. J., Carswell, Johnston, Adel, Sneed, Wenzel and MacCrate, JJ.